             EXHIBIT A




Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 1 of 10
                                                                                                     poo File No.
  STATE OF NORTH CAROLINA                                                                                              21-CVS-                    q
               MECKLENBURG                                                                                    In The General Court Of Justice
                                                      County
                                                                                                          LI District X Superior Court Division
Name OfPlaintiff
DAWN RIPPY-BRUNTON,ROGER BRUNTON,HAROLD LEE
Address
                                                                                                           CIVIL SUMMONS
RIPPY,JR., AND DIANE RIPPY
                                                                                   •ALIAS AND FLURIES SUMMONS(ASSESS FEE)
City State, Zip
PO BOX 36385 CHARLOTTE NC                                   28236
                                      VERSUS                                                                                         G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                         Date Original Summons Issued
AMERICAN AIRLINES,INC
                                                                             Date(s) Subsequent Summons(es)Issued




 To Each Of The Defendant(s) Named Below:
Name And Address OfDefendant 1                                               Name And Address Of Defendant 2
AMERICAN AIRLINES,INC
C/0 REG AGENT CT CORPORATION SYSTEM
160 MINE LAKE CT STE 200
RALEIGH NC 27615

                  IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                  You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                  possible, and, if needed,speak with someone who reads English and can translate these papers!
                  IIMPORTANTEI iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                  !NO TIRE estos papeles!
                  Tiene que contestar a mas tardar en 30 dias. iPuede querer consultar con un abogado lo antes posible
                  acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                  documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:
1. Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30)days after you have been
   served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.
Name And Address OfPlaintiff's Attorney (if none, Address Of Plaintiff)      Dateted q                              Tim'? ..
                                                                                                 .7/                        ,3b          1II AM e&PM
MATTHEW R. MYERS                                                                    0'
                                                                             Signature
PO BOX 36385
                                                                                                                                    —
CHARLOTTE NC 28236
704-376-3000                                                                       pp          sc        LI Assistant CSC         Clerk OfSuperior Court




                                                                             Date Of Endorsement                    Time
LI ENDORSEMENT(ASSESS FEE)                                                                                                               III AM   M PM
    This Summons was originally Issued on the date indicated                 Signature
    above and returned not served. At the request of the plaintiff,
    the time within which this Summons must be served is
    extended sixty(60)days.                                                        IN   Deputy CSC       LI Assistant CSC      LI Clerk OfSuperior Court


NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                less-are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                so, what procedure is to be followed.

                                                                          (Over)
 AOC-CV-100, Rev. 4/18
 @ 2018 Administrative Office of the Courts
                   Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 2 of 10
           ,,---     •                                                 RETURN OF SERVICE
 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                             DEFENDANT 1
Date Served                              Time Served                                     Name Of Defendant
                                                                       AM DPM
 o By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein. .   / . •

 o As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
   below.
        Name And Address OfPerson With Whom Copies Left (if corporation, give title ofperson copies left with)




 O     Other manner of service (specify)




       Defendant WAS NOT served for the following reason:




                                                                             DEFENDANT 2                                            .
Date Served                              lime Served                                     Name Of Defendant
                                                                       AM DPM
       By delivering to the defendant named above a copy of the summons and complaint.
       By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
       person of suitable age and discretion then residing therein.
o As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
  below.
        Name And Address OfPerson With Whom Copies Left (if corporation, give title of person copies left with)



                             -                               '
                                                                    ,

 O     Other manner of service (specify)               -

                                             -
                                                                            • '.


 O     Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                        Signature Of Deputy Sheriff Making Return
$
Date Received                                                                           Name Of Sheriff(type or print)


Date OfReturn                                                                           County Of Sheriff



    AOC-CV-100, Side Two, Rev. 4/18
    ® 2018 Administrative Office of the Courts
               Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 3 of 10
STATE OF NORTH CAROLINA                   F itifoE
                                             I
                                                   GENERAL COURT OF JUSTICE
                                                SUPERIOR COURT DIVISION
COUNTY OF MECKLENBURG                                                  21-CVS- gq5q
                         71111 JUN -U P 2: 2b
DAWN RIPPY-BRUNTON, ROGER,
                          trwilt16 IRG CO..
BRUNTON,HAROLD LEE RIPP?,                                 C.S.C.
and DIANE RIPPY,        B                    ••••••••••
                                                            ••=••••
                                                                      COMPLAINT
       PLAINTIFFS,

V.

AMERICAN AIRLINES,INC.,

       DEFENDANT.

        Plaintiffs, complaining of Defendant, allege and say:

     1. Plaintiff Dawn Rippy-Brunton is a resident of Cleveland County, North
        Carolina.

     2. Plaintiff Roger Brunton is a resident of Cleveland County, North Carolina.

     3. Plaintiff Harold Lee Rippy, Jr. is a resident of Gaston County, North Carolina.

     4. Plaintiff Diane Rippy is a residence of Gaston County, North Carolina.

     5. Plaintiffs are family members. Plaintiff Dawn Rippy-Brunton and Plaintiff
        Roger Brunton are spouses. Plaintiffs Harold Lee Rippy, Jr. and Diane Rippy
        are the parents of Plaintiff Dawn Rippy-Brunton.

     6. Defendant American Airlines, Inc. is a corporation organized pursuant to the
        laws of the State of Delaware with a principal place of business in the State of
        Texas.

     7. Defendant American Airlines, Inc. is authorized by the North Carolina
        Secretary of State to do business in North Carolina.

     8. Defendant American Airlines, Inc. conducts substantial business in North
        Carolina.

     9. Defendant American Airlines, Inc. is an airline and has its second largest
        hub airport in Mecklenburg County, North Carolina.




                                     1
      Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 4 of 10
10.0n June 5, 2019, Plaintiffs were passengers on a flight from Charlotte-Douglas
  International Airport (CLT) in Mecklenburg County, North Carolina to
   McCarran International Airport(LAS)in Las Vegas, Nevada.

11.Plaintiffs had planned a once-in-a-lifetime trip to travel to Las Vegas, Hawaii,
   and Los Angeles.

12.This was expected to probably be a last big vacation with Plaintiffs Diane
   Rippy and Harold Lee Rippy, Jr. due to their age.

13.Plaintiffs had been planning the trip for a long time and had many activities
   lined up to participate in during their trip in Las Vegas, Hawaii, and Los
   Angeles.

14.0n June 5, 2019, Plaintiffs had purchased tickets and were passengers and
   business invitees of Defendant American Airlines, Inc.

15.The flight was operated by Defendant American Airlines, Inc. and Defendant
   American Airlines, Inc. was responsible for the actions, management,
   direction, training, and procedures of all aspects of the flight.

16.Upon information and belief, there were two pilots in charge of piloting the
   flight from CLT to LAS.

17.Defendant American Airlines, Inc. was the employer of the pilots on the flight
   from CLT to LAS.

18.At all times herein, the pilots on the flight were working as the agents,
   servants or employees of Defendant American Airlines, Inc. and acting within
   the course and scope of said agency relationship, either under the Doctrine of
   Respondent Superior or such other agency relationship.

19.At all times herein, the pilots on the flight were subject to the control and
   direction of Defendant American Airlines, Inc. and Defendant American
   Airlines, Inc. was responsible for the actions of the pilots.

20.As the flight was nearing its destination at LAS and coming in for the landing,
   all Plaintiffs were in their seats with their seatbelts fastened.

21.As the aircraft came down on the runway, the aircraft struck the runway very
   hard and bounced high back into the air. The aircraft then suddenly and
   violently rolled to the left, rolled back to the right, and started to roll left again
   before aborting the landing and climbing back into the sky.




                                2
 Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 5 of 10
22.The aircraft re-entered the traffic pattern and eventually landed.

23.As a result of striking the runway very hard and the forceful rocking of the
   aircraft, all Plaintiffs were violently thrown about the cabin.

24.All Plaintiffs sustained injuries as a result of being thrown about the cabin.

25.Defendant American Airlines, Inc. is a common carrier of passengers for hire
   and owes its passengers, including Plaintiffs, the duty of extraordinary
   diligence, or the highest degree of care, to protect them from harm.

26.The pilots of the flight operated the aircraft in a careless and/or reckless
   manner and endangered the lives of Plaintiffs in violation of 14 CFR Part 121
   and other Federal Aviation Regulations and Statutes as may apply.

27.The incident and injuries sustained by Plaintiffs were proximately caused by
   the negligence of the pilots of the aircraft, which negligence is imputed to
   Defendant American Airlines, Inc., including but not limited to the following
   acts of negligence:

      a) Failed to maintain a reasonable lookout for flight conditions at the
         intended airport for landing;
      b) Failed to exercise and maintain reasonable command of the aircraft
         control surfaces such as to maintain safe and reasonable control over the
         aircraft at all times;
      c) Failed to terminate or abort the initial approach and landing when same
         could not have been done safely for passengers including Plaintiffs;
      d) Failed to exercise safe and reasonable flight of the aircraft and
         continued with the approach and descent to the hard surfaced runway
         when the flight deck knew or should have known the landing was likely
         not to end well for passengers;
      e) Failed to delay the initial landing by allowing "get there at all costs"
         mentality to override and control safe operation of the aircraft;
      0 Failed to properly and timely exercise ultimate authority as the Pilot In
         Command to refuse landing instructions from the tower or ATC;
      g) Failed to timely request to deviate to the other runway at LAS for a more
         favorable landing environment;
      h) Allowed to unreasonably follow company directives to land "on time" to
         interfere with safe operation of the aircraft.

28.As a direct and proximate result of the acts and/or failures of the pilots, which
   is imputed to Defendant American Airlines, Inc., Plaintiffs sustained injuries
   to their person.




                                3
 Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 6 of 10
29.As a result of the injuries sustained, Plaintiffs were unable to participate in
   many of the planned activities in Las Vegas, Hawaii, and Los Angeles, and
   unable to fully enjoy their planned trip to Hawaii.

30.As a direct and proximate result of the negligence of the pilots, which
   negligence is imputed to Defendant American Airlines, Inc., Plaintiff Dawn
   Rippy-Brunton has incurred medical bills, has had to endure pain and
   suffering, and may in the future incur medical bills, and have pain and
   suffering.

31.Plaintiff Dawn Rippy-Brunton has been damaged as a proximate result of the
   negligence of the pilots, which negligence is imputed to Defendant American
   Airlines, Inc., in an amount greater than $25,000.00.

32.As a direct and proximate result of the negligence of the pilots, which
   negligence is imputed to Defendant American Airlines, Inc., Plaintiff Roger
   Brunton has incurred medical bills, has had to endure pain and suffering, lost
   wages and may in the future incur medical bills, have pain and suffering and
   have additional lost wages.

33.Plaintiff Roger Brunton has been damaged as a proximate result of the
   negligence of the pilots, which negligence is imputed to Defendant American
   Airlines, Inc., in an amount greater than $25,000.00.

34.As a direct and proximate result of the negligence of the pilots, which
   negligence is imputed to Defendant American Airlines, Inc., Plaintiff Diane
   Rippy has incurred medical bills, has had to endure pain and suffering, and
   may in the future incur medical bills, and have pain and suffering.

35.Plaintiff Diane Rippy has been damaged as a proximate result of the
   negligence of the pilots, which negligence is imputed to Defendant American
   Airlines, Inc., in an amount greater than $25,000.00.

36.As a direct and proximate result of the negligence of the pilots, which
   negligence is imputed to Defendant American Airlines, Inc., Plaintiff Harold
   Lee Rippy, Jr. has incurred medical bills, has had to endure pain and suffering,
   and may in the future incur medical bills, and have pain and suffering.

37.Plaintiff Harold Lee Rippy, Jr. has been damaged as a proximate result of the
   negligence of the pilots, which negligence is imputed to Defendant American
   Airlines, Inc., in an amount greater than $25,000.00.

 WHEREFORE,Plaintiff prays the Court as follows:




                                4
 Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 7 of 10
1. Plaintiff Dawn Rippy-Brunton have and recover an amount greater than
   $25,000.00 from Defendant for personal injuries;

2. Plaintiff Roger Brunton have and recover an amount greater than $25,000.00
   from Defendant for personal injuries;

3. Plaintiff Diane Rippy have and recover an amount greater than $25,000.00
   from Defendant for personal injuries;

4. Plaintiff Harold Lee Rippy, Jr. have and recover an amount greater than
   $25,000.00 from Defendant for personal injuries;

5. Plaintiffs have and recover costs in this action and that said costs include a
   reasonable attorney's fee as allowed by law;

6. Plaintiffs have and recover interest on all damages from the date of the
   institution of this action until judgment is paid, pursuant to G.S. § 24-5;

7. All issues of fact, if any, be heard and determined by a jury;

8. Plaintiffs have such other and further relief as the Court may deem just and
   proper.

 THIS q day of June 2021.

                                             atthew R. Myers
                                           Attorney for Plaintiffs
                                           State Bar# 35471
                                           mattmyers@myerslegal.com
                                           Myers Law Firm,PLLC
                                           P.O. Box 36385
                                           Charlotte, NC 28236
                                           T: 704-376-3000
                                           F: 704-374-0700




                                5
 Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 8 of 10
Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 9 of 10
Case 3:21-cv-00320-RJC-DSC Document 1-1 Filed 07/06/21 Page 10 of 10
